In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-0233V
                                         UNPUBLISHED


    GINA BECK,                                                Chief Special Master Corcoran

                         Petitioner,                          Filed: July 20, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Influenza (Flu) Vaccine; Guillain-
                                                              Barre Syndrome (GBS)
                        Respondent.


Joseph Alexander Vuckovich, Maglio Christopher & Toale, PA, Washington, DC, for
petitioner.

Linda Sara Renzi, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION AWARDING DAMAGES 1

       On February 15, 2018, Gina Beck filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered Guillain-Barré Syndrome (GBS) as a
result of her March 8, 2015 influenza (“flu”) vaccination. Petition at 1. Petitioner further
alleges that she experienced sequelae of her GBS for more than six months. Petition at
2. The case was assigned to the Special Processing Unit of the Office of Special
Masters.

        On December 19, 2018, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for GBS. ECF 24. On July 20, 2020, Respondent filed a proffer
on award of compensation (“Proffer”) indicating Petitioner should be awarded

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
$1,083,725.96. Proffer at 2. Specifically, Respondent proffers that Petitioner should be
awarded $140,000.00 in pain and suffering and $943,725.96 in lost wages. ECF 50. In
the Proffer, Respondent represented that Petitioner agrees with the proffered award. Id.
Based on the record as a whole, I find that Petitioner is entitled to an award as stated in
the Proffer.

     Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $1,083,725.96 in the form of a check payable to Petitioner. This
amount represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                     )
GINA BECK,                           )
                                     )
            Petitioner,              )
                                    )   No. 18-233V
      v.                            )   Chief Special Master
                                    )   Brian H. Corcoran
                                    )   ECF
SECRETARY OF HEALTH AND             )
HUMAN SERVICES,                     )
                                    )
            Respondent.             )
____________________________________)


            RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On February 15, 2018, Gina Beck (“petitioner”) filed a petition for compensation under

the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (“Vaccine Act”

or “Act”), alleging that she suffered Guillain-Barré Syndrome (“GBS”), following administration

of an influenza vaccine on March 8, 2015. Petition at 1. On December 17, 2018, the Secretary

of Health and Human Services (“respondent”) filed a Rule 4(c) Report indicating that this case is

appropriate for compensation under the terms of the Act for GBS, and on December 19, 2018,

the Chief Special Master issued a Ruling on Entitlement finding petitioner entitled to

compensation. ECF No. 23; ECF No. 24.

I.     Items of Compensation

       A.      Pain and Suffering

       Respondent proffers that petitioner should be awarded $140,000.00 in pain and suffering.

See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.
       B.      Lost Wages

       Evidence supplied by petitioner documents that she incurred past and future lost wages as

a result of her vaccine-related injury. Respondent proffers that petitioner should be awarded lost

wages in the amount of $943,725.96. See 42 U.S.C. § 300aa-15(a)(3)(A). Petitioner agrees.

       These amounts represent all elements of compensation to which petitioner is entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Chief Special Master’s decision and

the Court’s judgment award the following 1: a lump sum payment of $1,083,725.96, in the form

of a check payable to petitioner.

III.   Summary of Recommended Payments Following Judgment

       Lump sum payable to petitioner, Gina Beck:                                   $1,083,725.96

                                              Respectfully submitted,

                                              ETHAN P. DAVIS
                                              Acting Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              CATHARINE E. REEVES
                                              Deputy Director
                                              Torts Branch, Civil Division




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                 2
                       ALEXIS B. BABCOCK
                       Assistant Director
                       Torts Branch, Civil Division

                       /s/ Linda S. Renzi
                       Linda S. Renzi
                       Senior Trial Counsel
                       Torts Branch, Civil Division
                       U.S. Department of Justice
                       P.O. Box 146
                       Benjamin Franklin Station
                       Washington, D.C. 20044-0146
                       Tel: (202) 616-4133


DATED: July 20, 2020




                          3